888 F.2d 1386Unpublished Disposition
NOTICE: Fourth Circuit I.O.P. 36.6 states that citation of unpublished dispositions is disfavored except for establishing res judicata, estoppel, or the law of the case and requires service of copies of cited unpublished dispositions of the Fourth Circuit.Paul E. GULLET, Plaintiff-Appellant,v.John SMITH, Chairman Maryland Parole Commission, WilliamDonald Schaefer, Dan D. Zauaggini, Parole Commissioner, Mr.Pennewell, Parole Hearing Officer for ECI, John Doe, ParoleAgent (MHC), James Chestnut, Classification Counselor, JaneDoe, Parole Agent (BBCF), Janet Williams, ClassificationCounselor, Cherry Dogne, Parole Agent (ECI), M.A. Shores,Classification Counselor, Defendants-Appellees.Paul E. GULLET, Plaintiff-Appellant,v.John SMITH, Chairman Maryland Parole Commission, WilliamDonald Schaefer, Dan D. Zauaggini, Parole Commissioner, Mr.Pennewell, Parole Hearing Officer for ECI, John Doe, ParoleAgent (MHC), James Chestnut, Classification Counselor, JaneDoe, Parole Agent (BBCF), Janet Williams, ClassificationCounselor, Cherry Dogne, Parole Agent (ECI), M.A. Shores,Classification Counselor, Defendants-Appellees.
Nos. 89-7018, 89-7053.
United States Court of Appeals, Fourth Circuit.
Submitted May 19, 1989.Decided Oct. 24, 1989.

Paul E. Gullet, appellant pro se.
John Joseph Curran, Jr., Attorney General, Stephanie Judith Lane-Weber, Office of the Attorney of Maryland, for appellees.
Before K.K. HALL, SPROUSE, and WILKINSON, Circuit Judges.
PER CURIAM:


1
Paul Gullet appeals from the district court's order denying relief under 42 U.S.C. Sec. 1983.  Our review of the record and the district court's opinion discloses that this appeal is without merit.  Accordingly, we affirm on the reasoning of the district court.  Gullet v. Smith, C/A No. 88-3029-H (D.Md. Oct. 20, 1988;  Feb. 1, 1989).  We dispense with oral argument because the facts and legal contentions are adequately presented in the materials before the Court and argument would not aid the decisional process.


2
AFFIRMED.